Citation Nr: 9931096	
Decision Date: 10/29/99    Archive Date: 11/04/99

DOCKET NO.  94-19 921	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to a compensable evaluation for right knee 
patella chondromalacia. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. K. Enferadi, Associate Counsel


INTRODUCTION

The veteran had active service from October 1980 to September 
1984 and from May 1985 to January 1993.

This matter arises before the Board of Veterans' Appeals 
(Board) from a November 1993 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Seattle, Washington. 

This matter was remanded by the Board in June 1998 for 
further development to include a VA examination for the 
purpose of determining current severity of the veteran's 
service-connected right knee disorder.  The Board notes that 
the RO duly scheduled the requested examination; however, the 
veteran failed to report.  Thus, in light of 38 C.F.R. 
§ 3.655, the Board has based its decision on the existing 
evidence of record.  38 C.F.R. § 3.655 (1999).  


FINDING OF FACT

The veteran's right knee patella chondromalacia is manifested 
by mild subpatellar crepitus with passive range of motion.


CONCLUSION OF LAW

The schedular criteria for a compensable evaluation for right 
knee patella chondromalacia have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. 4.71, Diagnostic Code 
5260 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

A review of the record reveals that the RO initially granted 
service connection for right knee patella chondromalacia in a 
rating decision dated in November 1993 and assigned a zero 
percent evaluation effective from January 26, 1993.  At that 
time, the RO considered the veteran's service medical records 
that extended from 1980 to 1993.  The RO granted service 
connection based on findings from an orthopedic consultation 
dated in September 1992 during which the veteran was 
diagnosed with chondromalacia of the right knee.

Subsequently, the veteran underwent a VA examination in May 
1993, at which time the examiner noted the veteran's history 
of chondromalacia patellae and reported that the veteran had 
been undergoing physical therapy for the previous year.  At 
that time, the veteran reported grinding in his right knee, 
pain, and instability.  Overall, the examiner noted that 
range of motion was intact, that there was no swelling, 
effusion, abnormalities, or laxity.  The assessment rendered 
was chondromalacia patellae of the right knee.  An x-ray was 
performed that revealed questionable mild medial compartment 
narrowing versus slight projection artifact.  There were no 
fractures, osteophytes, or joint effusions.

In January 1995, the veteran testified at his personal 
hearing that the problems with his right knee had increased 
steadily since service.  Transcript (T.) at 3.  Further, the 
veteran stated that he was working in a warehouse and that 
duties, such as going up and down stairs, caused his knee to 
give way and crack.  (T.) at 3, 4.  Also, the veteran stated 
that he could extend his leg, but in circumstances like 
driving a car, he had to stretch the knee out because it 
tended to stiffen.  (T.) at 5.  When asked about any 
activities, the veteran stated that he could not do much in 
the way of sports and that if he did, he had to use a brace.  
(T.) at 5.  The veteran also testified that he could walk 
about two blocks before he began to feel discomfort.  (T.) at 
6.  The veteran stated that he takes Tylenol for pain, but 
due to a lack of funds, he stated that he was not under any 
treatment.  (T.) at 7.  
During VA examination conducted in March 1995, the examiner 
noted right knee flexion of zero to 145 degrees with good 
medial lateral stability.  There was no tenderness, no 
crepitus, Lachman's test was negative, and a negative lateral 
pivot shift was indicated.  The impression rendered was 
possible chondromalacia patella on the right side, resolved.  
The x-ray conducted at that time disclosed no abnormality.  

A report from VA examination conducted in August 1997 reveals 
subjective complaints of pain and discomfort that affected 
the veteran's sleep, and a locking sensation in the right 
inferior knee.  The veteran reported that past intervention 
had included electrical stimulation and orthotic inserts.  
Further, the veteran described decreased symptoms after a 
period of rest of at least 24 hours.  Prolonged standing or 
walking seemed to aggravate the veteran's right knee 
problems, which also included crepitus and cracking.  On 
examination, the examiner reported a right knee disorder with 
subjective complaints that were unsubstantiated by clinical 
findings.  The examiner noted that the x-ray studies were 
normal.  Further, the examiner noted that the veteran was 
able to perform heel and toe walking without discomfort, that 
there was no medial collateral or lateral collateral laxity 
on stress, and no anterior cruciate ligament laxity on stress 
testing.  The examiner did note some mild subpatellar 
crepitus with passive range of motion lying supine.  The 
diagnosis was right knee condition with subjective complaints 
not fully supported by the "subjective" findings on this 
examination; it was noted that the veteran had pes 
cavus/plantar fasciitis, which was the nidus of somatic 
complaints but which could not be supported as secondary to 
the knee condition.  

Analysis

In this case before the Board, the determinative issue is 
whether the veteran is entitled to a compensable evaluation 
for his right knee patella chondromalacia.  As an initial 
matter, this veteran has presented a well grounded claim for 
a compensable evaluation in that he has asserted increased 
disability.  38 U.S.C.A. § 5107(a) (West 1991); see also 
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  
Further, the Board notes that a claim placed in appellate 
status by disagreement with the initial rating award and not 
yet ultimately resolved is an original claim as opposed to a 
new claim for increase.  Fenderson v. West, 12 Vet. App. 119 
(1999).  

In this particular case, the veteran disagreed with the 
November 1993 rating decision where the RO initially granted 
service connection for the veteran's right knee disorder and 
assigned a zero percent evaluation.  Thus, in contrast to the 
Court's holding in Francisco v. Brown, to the effect that 
where entitlement to compensation has already been 
established and an increase in evaluation is at issue, the 
present level of disability is of primary concern, 38 C.F.R. 
§ 4.2; see also Francisco v. Brown, 7 Vet. App. 55, 58 
(1994), under Fenderson, such rule is not applicable to a 
disability rating assignment that follows the initial grant 
of service connection.  Fenderson v. West, 12 Vet. App. 119.  
In these cases, all evidence from the time of the original 
claim is considered in determining whether a higher 
disability rating is warranted.  Id.  Thus, the record as a 
whole is reviewed in making an appropriate rating decision.  
Id.

Disability evaluations are determined, as far as practicable, 
upon the average impairment of earning capacity attributable 
to specific injuries or combination of injuries coincident 
with military service.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(1999).  Each disability must be viewed in relation to its 
history with an emphasis placed on the limitation of activity 
imposed by that disability.  38 C.F.R. § 4.1.  The degrees of 
disability contemplated in the evaluative rating process are 
considered adequate to compensate for loss of working time 
due to exacerbation or illnesses proportionate to the 
severity of the several grades of disability.  38 C.F.R. 
§ 4.1.  

Furthermore, in determining disability compensation, the 
Board must consider all potential applicable regulations and 
laws relevant to the veteran's assertions and issues raised 
in the record, and state the reasons and bases used to 
support its conclusion.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  In this light, the Board finds that the 
veteran's right knee patella chondromalacia does not warrant 
a compensable evaluation based on the current evidence of 
record.  Specifically, the veteran has not presented medical 
evidence of impairment of the right knee to the extent 
required by the applicable diagnostic code.  See 38 C.F.R. 
§ 4.71, Diagnostic Code 5260 (1999).

Under Diagnostic Code 5260 related to limitation of flexion, 
the veteran merits a 10 percent evaluation upon presenting 
evidence of flexion limited to 45 degrees.  With flexion 
limited to 30 degrees, a 20 percent evaluation is warranted, 
and a maximum of 30 percent requires evidence of flexion 
limited to 15 degrees.  38 C.F.R. § 4.71(a), Diagnostic Code 
5260.  Id. 

In this veteran's case, the most compelling evidence of 
record is the clinical data from VA examination conducted in 
August 1997.  At that time, the examiner reported the 
veteran's subjective complaints, but concluded that clinical 
findings did not support such complaints.  Overall, the 
examiner observed that the veteran's complaints of right knee 
pain, sensations of locking and overall discomfort that 
reportedly interrupted the veteran's ability to sleep, were 
not objectively substantiated upon physical examination.  
Essentially, as indicated above, the examiner noted that 
there was no objective evidence of discomfort, no fullness, 
and no signs of problems with normal ambulation.  In fact, 
the examiner stated that the veteran quite willingly 
performed prolonged toe standing for several seconds without 
any signs of discomfort.  Thus, in this respect, the veteran 
has not submitted competent evidence of right knee impairment 
so as to warrant a compensable evaluation under Diagnostic 
Code 5260.  Id.  

Furthermore, on review of other pertinent medical evidence of 
record, see Fenderson v. West at 119, clinical findings as 
reported during the March 1995 VA examination also do not 
support a compensable evaluation in this veteran's case.  
Specifically, the examiner noted right knee flexion of zero 
to 145 degrees with good medial lateral stability.  There was 
no tenderness, no crepitus, and most importantly, the 
impression rendered was possible chondromalacia patella on 
the right side, resolved.  Thus, given these clinical data, 
the veteran's right knee disability does not warrant a 
compensable rating under Diagnostic Code 5260.  Id.  

Additionally, the Board notes that the veteran's right knee 
patella chondromalacia does not warrant a compensable 
evaluation under any of the diagnostic codes that pertain to 
impairment of the knee.  For example, ankylosis of the knee 
was not contended or is there any evidence to support such 
impairment; therefore, Diagnostic Code 5256 is not 
applicable.  38 C.F.R. § 4.71, Diagnostic Code 5266 (1999).  
Moreover, the clinical data from the 1995 and 1997 VA 
examinations reveal no evidence of anterior cruciate ligament 
laxity, medial collateral or collateral laxity on stress 
testing, both with straight and mild flexion.  Therefore, 
Diagnostic Code 5257 related to subluxation or lateral 
instability also is not for consideration in this case.  
38 C.F.R. § 4.71, Diagnostic Code 5257 (1999).  

Additionally, in light of the absence of medical evidence of 
limitation of motion on extension, Diagnostic Code 5261 also 
does not apply to this veteran's right knee disability.  
38 C.F.R. § 4.71, Diagnostic Code 5261 (1999).  And, the 
veteran has neither asserted nor presented any evidence of 
loose motion or nonunion, or the use of a brace.  Thus, 
Diagnostic Code 5262 also is not applicable.  38 C.F.R. 
§ 4.71, Diagnostic Code 5262 (1999).

Overall, the veteran has not submitted evidence of right knee 
disability that meets the elements of the rating criteria 
under Diagnostic Code 5261, or for that matter, that meets 
any of the rating criteria associated with right knee 
impairment.  See 38 C.F.R. § 4.71, Diagnostic Codes 5256, 
5257, 5260, 5261, and 5262.  Therefore, the Board finds that 
the veteran is not entitled to a compensable evaluation for 
his right knee patella chondromalacia.  Moreover, in spite of 
the veteran's contentions to the contrary, there is no 
competent evidence of record to substantiate an evaluation 
above the current zero percent.  Evidence that requires 
medical knowledge must be provided by someone qualified as an 
expert by knowledge, skill, experience, training, or 
education.  Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  
This veteran has not provided evidence of such 
qualifications; thus, his opinions are not considered 
medically competent so as to merit a compensable evaluation 
for his right knee disorder.

The Board notes that the veteran had ample opportunity to 
provide additional evidence of record.  As noted above, in 
spite of the RO's notification via a letter dated in 
September 1998 of the need for specific medical records 
relevant to the veteran's claim, there is no indication of 
record that the veteran attempted to provide such 
information.  Further, the record supports that the veteran 
failed to report for VA examinations scheduled for 
approximately in January, May, and June 1999.  The Board 
notes that such examinations were scheduled pursuant to the 
Board's remand dated in June 1998 and findings that would 
have resulted from such examination were expected to address 
the current severity of the veteran's right knee disability, 
to include such factors as the extent of any functional loss 
due to pain "on use or during flare-ups."  See DeLuca v. 
Brown, 8 Vet. App. 202, 205-206 (1995).  Nonetheless, absent 
such data, the Board has reviewed the existing evidence of 
record and determined that the veteran's right knee patella 
chondromalacia is not compensable.


ORDER

Entitlement to a compensable evaluation for right knee 
patella chondromalacia is denied.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals



 

